Citation Nr: 0638489	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to exposure to asbestos.

2.  Entitlement to service connection for diabetes mellitus 
as secondary to herbicide exposure.

3.  Entitlement to service connection for Bell's palsy, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran had 1 year and 15 days of recognized service 
during the period from September 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board denied the veteran's claims in January 2005.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
vacated the Board's decision and remanded the case to the 
Board for further development and re-adjudication in 
accordance with the directives of a Joint Motion.  

The veteran submitted additional evidence in September 2006 
and his representative submitted additional argument in 
October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is claiming service connection for Bell's palsy 
as secondary to diabetes mellitus.  The RO has not provided 
the veteran the required notice in regard to the issue to 
establish service connection on a secondary basis.  The 
required notice must be provided.  

The parties to the Joint Motion agreed that VA was required 
to provide the veteran with a VA examination as part of the 
duty to assist the veteran in the development of his claim.

The veteran was in the Army from September 1962 to January 
1965.  He was absent without leave (AWOL) for 483 days of 
that period.  The Board notes that the veteran's service 
medical records (SMRs) do not provide any evidence of 
diabetes mellitus during service.  Nor is there any evidence 
of Bell's palsy during service.  The first such evidence of 
record is dated in 2000, when the veteran was diagnosed as 
morbidly obese at a VA facility.  He also received a 
diagnosis of diabetes mellitus at that time.  He was later 
diagnosed with Bell's palsy that was said to be related to 
the diabetes mellitus.

As to the veteran's claimed lung disorder, there is no 
objective evidence that he was exposed to asbestos during 
service.  He has alleged that he was exposed to asbestos 
because he was detailed to service the boilers that provided 
heat and hot water at every Army unit he was assigned to.  In 
his words this was "24/7."  In addition, the veteran 
contended that he was exposed to asbestos when he was made to 
chip paint on ships while he was awaiting his discharge at 
Fort Jay, New York.

There is no evidence to support either contention, especially 
the contention of chipping paint on ships.  The veteran was 
taken into custody from his AWOL status in October 1964.  He 
was detained at Ft. Jay for one day in October 1964 before he 
was evaluated as an inpatient at a Naval Hospital.  No ships 
were involved.  The veteran was then transferred to the 
Valley Forge Army Hospital where he remained as an inpatient 
from October to December 1964.  He was returned to Ft. Jay 
and discharged from the Army in January 1965.  

The veteran had an Agent Orange examination from VA in 1989.  
He did not complain of any lung problems at that time and his 
chest x-ray was said to be normal.  The veteran submitted a 
chest x-ray report from a J. Hasson, M.D., of the Princeton 
Pulmonary Group, dated in October 1998.  The report said that 
the veteran had bilateral pleural plaques consistent with 
asbestos exposure.  The veteran submitted a letter, with no 
source information listed, that told him that his medical 
testing indicated that he was positive for pulmonary asbestos 
or asbestosis-related disease.  The letter was dated in April 
1999 and referred to asbestos testing done in November 1998, 
thus this is presumably from Dr. Hasson.  The veteran did 
list having had "asbestos testing" at the Princeton 
Pulmonary Group on a VA Form 21-4142 that was dated in April 
2002.  It appears this testing may have been done in 
association with an asbestos exposure claim that is unrelated 
to the veteran's current VA claim.  The records of Dr. Hasson 
and any other records associated with the asbestos exposure 
claim should be obtained.  

A VA chest x-ray report of December 2000 said that there was 
evidence of a speculated density overlying the left heart 
border.  A follow-up was recommended.  A chest x-ray report 
of March 2001 said that there was interval resolution of 
focal left basilar infiltrates since December 2000.  There 
are VA records dated from 2000 to 2003 associated with the 
claims folder.  There is no diagnosis of a lung disorder that 
is related to asbestos exposure.  The pleural plaques noted 
in October 1998 were not noted in the later VA chest x-ray.  
The veteran has received a diagnosis of mild chronic 
obstructive pulmonary disease (COPD) during his VA treatment.

The veteran has also made allegations that he was exposed to 
herbicides, specifically Agent Orange, during service.  He 
alleges that his diabetes mellitus is related to such 
exposure.  He has not provided any proof of this and has made 
general statements of exposure, particularly at Lackland Air 
Force Base (AFB), Texas.  The veteran said he was sent to 
Fort Sam Houston, Texas, for training.  This also entailed 
his receiving training at the Ranch Hand training site that 
he contends was located at Lackland.  A review of the 
veteran's personnel records submitted by him does not reflect 
any assignment to Texas.  There is an entry for Ft. Sam 
Houston, however, it is lined through.  Moreover, the 
veteran's SMRs contain a form that lists the veteran's 
assignment locations and they include basic training at Ft. 
Leonard Wood, Missouri, military police (MP) training at Ft. 
Gordon, Georgia, and an assignment as an MP at Ft. Carson, 
Colorado.  In addition, the same assignments were recalled in 
evaluations at the Naval Hospital and Valley Forge Army 
Hospital.  The assignments were as noted in the SMRs with no 
mention of any assignment in Texas.  

The veteran also submitted a statement in June 1991 wherein 
he said he was made to handle Agent Orange left on Air Force 
C-131 aircraft.  The RO wrote to the veteran in April 1992 
and asked that he provide further information regarding his 
alleged exposure to Agent Orange; however, the veteran failed 
to respond to the letter.  Thus he has never identified where 
he was located when he allegedly handled Agent Orange cargo.  

The veteran submitted a copy of a receipt for his application 
for payment under The Agent Orange Veteran Payment Program, 
dated in April 1989.  The veteran never provided a final 
decision on his application for payment.  He should be 
requested to provide such information on remand.  

The veteran also listed several VA facilities where he said 
he had received treatment in the past in May 2002.  He 
submitted a similar statement in November 1989.  Development 
was conducted to secure records from 1965 to 1992 at the 
time.  The several VA facilities listed by the veteran in 
Northport, New York, Bay Pines, Florida, and Greenville, 
South Carolina, all replied that they had no records for the 
veteran.  He has not reported any additional treatment at 
those facilities beyond the initial statements he made in 
1989.  The veteran was afforded a VA Agent Orange examination 
at the VA medical center in Ashville, North Carolina, and 
those records have already been obtained.  The veteran said 
he received treatment at the VAMCs in Salisbury, North 
Carolina, and Columbia, South Carolina, without providing 
information as to dates of treatment or for what condition.  
That information will have to be obtained on remand and the 
pertinent records requested.  

Finally, the Board cited to provisions of the VA Adjudication 
Manual M21-1 (M21-1) in the decision of January 2005.  In 
particular, the Board cited to Part VI, paragraph 7.21.  The 
Joint Motion also cited to paragraph 7.21 and said that VA 
had not adhered to the requirements of paragraph 7.21(d).  
The Board notes that the M21-1 was amended as part of a major 
revision of the manual (M21-1R) in December 2005.  Paragraph 
7.21 was deleted and the guidance related to the development 
of asbestos-related diseases was moved to Part IV, Subpart 
ii, Chapter 1, Section H, Topic 29 (IV.ii.1.H.29).  The RO 
should ensure development of the veteran's asbestos-related 
claim follows the guidance provided in the amended M21-1R 
provision.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the veteran 
is provided notice required by 
38 U.S.C.A. §§ 5103 and 38 C.F.R. 
§ 3.159(b) as to his claim for service 
connection for Bell's palsy as secondary 
to diabetes mellitus.

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

The records from Dr. Hasson must be 
requested.  The veteran should also be 
asked to identify the source of the April 
1999 letter that informed him of his 
being positive for an asbestosis-related 
disease.  If the source is other than Dr. 
Hasson, those records must be obtained.

The veteran said in his May 2002 
statement that he had been treated at the 
VAMCs in Salisbury and Columbia.  Those 
records must be requested and associated 
with the claims folder.  

3.  The veteran should be asked if he has 
ever submitted a claim, to any source 
other than VA, for payments related to 
exposure to asbestos.  If so, the veteran 
should be asked to either provide the 
records associated with such a claim or 
to provide the necessary information and 
authorization for the RO to obtain the 
pertinent records.

4.  The veteran should be asked to 
provide evidence of the status of his 
claim to The Agent Orange Veteran Payment 
Program.  He should be asked to provide a 
copy of correspondence from that program 
that either granted or denied his claim.  

5.  The RO should obtain the veteran's 
complete military personnel file.  

6.  The veteran should be asked to 
provide more specific information as to 
location and dates of his exposure to 
herbicides and asbestos in service.  

7.  The RO should contact the appropriate 
agency to inquire if there is evidence to 
show that the veteran may have been 
exposed to herbicides as he has claimed.  

8.  Upon completion of the above 
development, the veteran should be 
afforded an examination by a physician 
who has expertise in disabilities of the 
lungs.  The claims folder should be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner's 
attention is directed to the October 1998 
chest x-ray results from Dr. Hasson as 
well as the VA chest x-ray results of 
December 2000 and March 2001.  The 
examiner should identify any and all lung 
disorders that may be present.  The 
examiner is requested to offer an opinion 
as to whether there is at least a 
50 percent probability or greater that 
any current lung disorder is the result 
of exposure to asbestos in service.  A 
complete rationale for any opinion 
expressed must be provided, especially if 
asbestosis, or an asbestos-related 
disease is not found in light of the 
October 1998 chest x-ray results.

9.  Upon completion of the above 
development, the veteran should be 
afforded an examination by a physician 
who has expertise with diabetes mellitus.  
The claims folder should be made 
available to the examiner for review as 
part of the examination process.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the veteran's 
diabetes mellitus is related to the 
veteran's military service.  A complete 
rationale for any opinion expressed must 
be provided.

10.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

11.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


